Citation Nr: 0600896	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for avascular necrosis of 
both hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board first considered this appeal in March 
2005, and found that new and material evidence was obtained 
sufficient to reopen the claim of entitlement to service 
connection for avascular necrosis of the hips.  The Board 
also determined that additional development was necessary and 
remanded the claim to the RO.  The RO completed all requested 
development, but continued the denial of benefits sought.  
Therefore, this matter is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Avascular necrosis of both hips did not begin during 
service or as a consequence of active service.


CONCLUSION OF LAW

Avascular necrosis of both hips was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001 and January 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of his hip disability, and by 
affording him the opportunity to give testimony before a 
Decision Review Officer at the RO in July 2003, and before 
the Board in February 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he developed avascular necrosis of 
both hips due to injuries sustained during service and/or as 
a result of participating in steroid testing for six months 
during service.  He fully acknowledges that his hip 
disability was not diagnosed during service, but asserts that 
he was advised by his physician that the disability probably 
began as a result of a traumatic injury, steroid use, or from 
alcohol abuse and that he dates all possible explanations as 
to the beginning of the disability to events that occurred 
during his active service.

Consistent with the veteran's assertions, his service medical 
records do not reflect any complaints or diagnosis of a hip 
disability.  The veteran began body-building during service 
and was a bouncer at an officer's club.  Upon discharge from 
service, he promptly filed an application for VA compensation 
benefits and complained of joint soreness.  He underwent VA 
examination in January 1995, and related a history of pain in 
his elbows, shoulders, and right knee during and after 
weight-lifting activities.  A diagnosis of arthralgias due to 
heavy lifting was rendered.  There was no mention of hip pain 
and/or soreness.

Private treatment records show that the veteran complained of 
hip pain in January 1997, and underwent magnetic resonance 
imaging (MRI).  A diagnosis of aseptic necrosis of both 
femoral heads was rendered.  A treatment note dated in 
December 1997, shows that the veteran related a history of 
hip pain for several years.  Treatment notes from the 
veteran's surgeon dated in 1998, however, reflect a history 
of bilateral hip pain since 1997.  

A January 2000 private medical record indicates that the 
veteran's avascular necrosis may be attributed to steroid 
treatment for joint complaints in the military.

The veteran underwent VA examination in August 1998, and 
related a history of joint pain.  Bilateral avascular 
necrosis of the femoral heads was diagnosed, as was tobacco 
and alcohol abuse.  The examiner noted that the etiology of 
the hip disability was unknown.

The veteran underwent another VA examination in May 2005, and 
the examiner thoroughly reviewed the veteran's claims folder 
and treatment records.  The veteran complained of injuring 
his hip several times during service and having a gradual 
onset of right hip pain in 1994 and of the left hip in 1995.  
The examiner noted that the medical record showed a history 
of bilateral hip pain beginning over one year after discharge 
from service and he opined that the diagnosed avascular 
necrosis was less likely than not related to the veteran's 
active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Given the evidence as outlined above, the Board finds that 
the veteran's bilateral hip disability did not begin during 
service or as a consequence of any event or injury during 
service.  The record clearly shows that he did not complain 
of any hip pain or soreness upon VA examination in January 
1995, and that it was not until 1997 that he began treatment 
for problems with his hips.  The only competent evidence that 
provides support for the veteran's claim is the January 2000 
private medical record, which indicates the possibility of a 
relationship between avascular necrosis and service, but does 
not address the probability of such relationship.  The Board 
concludes that an unequivocal medical opinion that the hip 
disability is not the result of events that occurred during 
active service is of greater probative weight than a medical 
opinion providing only a possibility.  Although the veteran 
may say that it is his personal belief that events that 
occurred during service probably caused the hip disability to 
begin, his assertions, standing on their own, are 
insufficient upon which to establish a relationship between a 
current disability and an event during service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

As pointed out above, the veteran began treatment for a hip 
disability approximately two years after discharge from 
service.  His treatment records do not include an unequivocal 
opinion that the disability began because of an event during 
service.  Although the veteran credibly testified that he 
experienced injuries to his hips during service and that he 
took steroids during service, reaching a conclusion that 
those events, and no event that occurred at any other time in 
the veteran's life, were the cause of his current disability 
is simply too tenuous, particularly in light of the medical 
opinion of record to the contrary.  Consequently, the 
veteran's claim is denied.




ORDER

Service connection for avascular necrosis of both hips is 
denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


